DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 4-11 in the reply filed on 5/7/21 is acknowledged.  The traversal is on the ground(s) that that is no serious burden of search.  This is not found persuasive because the groups are classified in different classes and subclasses and therefore would require additional search.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-3 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected co-consolidation tool and a method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/7/21.

This application is in condition for allowance except for the presence of claims 1-3 and 12-20 directed to an invention non-elected with traverse in the reply filed on 5/7/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by 
The prosecution of this case is closed except for consideration of the above matter.


Allowable Subject Matter
Claims 4-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a co-consolidation tool to form a thermoplastic fuselage skin with integrally formed thermoplastic stiffening elements, comprising:
a heating assembly, comprising one or more heating surfaces, to receive and apply a consolidation temperature to a thermoplastic fuselage skin and one or more thermoplastic stiffening elements;
a pressure bladder, disposed within the heating assembly, to apply a consolidation pressure to the thermoplastic fuselage skin and the one or more thermoplastic stiffening elements; and
a plurality of support inserts, disposed within the heating assembly, to support and at least partially surround the one or more thermoplastic stiffening elements,
wherein the pressure bladder and the plurality of support inserts are thermally conductive.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748